Case 3:20-cr-00760-PGS Document 5 Filed 09/08/20 Page 1 of 3 PagelD: 16

UNITED STATES DISTRICT COURT
for the District of New Jersey

United States of America
ORDER SETTING

 

v. CONDITIONS OF RELEASE
SETH LOGAN WELSH Case Number: 20-01-7G@O CPG 5)
Defendant

IT 18 ORDERED on this KM ay of September , 2020 that the release of the defendant is subject to the following conditions:

(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
42 U.S.C. § 14135a,

(3) The defendant must immediately advise the court, defense counsel, and the U.S, attorney in writing before
any change of address and/or telephone number,

(4) The defendant must appear in court as required and must surrender to serve any sentence imposed,
Release on Bond

Bail be fixed at $ 50,000.00 and the defendant shall be released upon:

Executing an unsecured appearance bond C] with co-signor(s)
[| Executing a secured appearance bond [_] with co-signor(s)
in cash in the registry of the Court
located at
Court.

[- ] Executing an appearance bond with approved sureties, or the doposit of cash in the full amount of the bail in eu thereof

, and [I depositing
% of the bail fixed; and/or [] execute an agreement to forfeit designated praperty
. Local Critainal Rule 46,1(d)(3) waived/not waved by the

 

 

Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appeatance of the defendant and the safety of
other persons and the comtunnity, it is further ordered that the release of the defendant is subject to the condition(s) listed below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
Report to Pretrial as directed and advise them immediately of any contact with law enforcement personnel,
including but not limited to, aty arrest, questioning or traffic stop,
The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any witness,
victim, or informant; not retaliate against any witness, victim or informantin this case.
The defendant shall be released into the third party custody of

 

who agtees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effortto assure

the appearance ofthe defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions ofrelease or disappears.

Custodian Signature: Date:

 

RECEIVED
SEP U8 2020

ZAHID N. QURAISHI
U.S, MAGISTRATE JUDGE

* DNJ-CR-019((REV, 1/09)(modified AO-199} Page 1
Case 3:20-cr-00760-PGS Document 5 Filed 09/08/20 Page 2 of 3 PagelD: 17

The defendant’s travel is restricted to {_ }New Jersey (7 ] Other Continental Unilad Slales

unless approved by Pretrial,

Lv] Surrender all passports and travel documents to Pretrial, Do not apply for new travel documents.

lv Substance abuse testing and/or treatment as directed by Pretrial, Refrain from obstructing or tampering with substance abuse
testing procedures/equipment,

Refrain from possessing a firearm, destructive device, or other dangerous weapons. All fireatms in any home in which the
defendant resides shall be removed by —____and verification provided to Pretrial.

v Mental health testing/treatment as directed by Pretrial,

Abstain from the use of alcohol,

Maintain current residence of a residence approved by Pretrial.

Maintain or actively seek employment and/or commence an education ptogratn,

No contact with minots unless in the presence of a parent or guardian who is aware of the present offense,

Haye no contact with the following individuals;

 

 

 

 

[] Defendant is to participate in one of the following home confinement program components and abide by all the requirements of
the program which [I will of "]) will not include electronic monitoring or other location verification system. You shall pay
all or part of the cost of the program based upon your ability to pay as determined by the pretrial office or supervising officer.

(i) Cuttew, You are restricted to your residence every day [| from to .or( ) as directed by
the pretrial office or supervising officer; or
(ii]_}Home Detention. You are restricted to your residence at all times except for the following:
education; religious services: medical, substance abuse, or mental health treatment; attomney visits; court
appearances; court-ordered abligations: or other activities pre-approved by the pretrial office of
supervising officer. Additionally, omployment| is permitted | is not permitted,
(iiy_] Home Incarceration, You ate restricted to your residence under 24 hour lock-down except
for medica] necessities and court appearances, ot other activities specifically approved by the court, Defendantis
subject to the following computer/internet restrictions which may include manual inspection and/or the installation of
computer monitoring software, as deemed appropriate by Pretrial. The defendant shall pay all or part of the cost of
the monitoring software based upon their ability to pay, as determined by the pretrial office or supervising officer,

G{_INo Computers - defendant is prohibited from possession and/or use of computers or comected
devices,
GiJ_]Computer - No Internet Access: defendant is permitted use of computers or connected devices, but is not
permitted access to the Internet (World Wide Web, FIP Sites, IRC Servers, Instant Messaging, ete);
Gif ]Computer With Internet Access: defendant is permitted use of computers or connected devices, and is
permitted access to the Internet (World Wide Web, F'rP Sites, IRC Servers, Instant Messaging, eto.) for
legitimate and necessary purposes pre-approved by Pretrial at[ home| ] for employment purposes,

(iv_Konsent of Other Residents -by consent of other residents in the home, any computers in the home utllized
by other residents shall be approved by Pretrial, password protected by a third party custodian
approved by Prettial, and subject to inspection for compliance by Pretrial,

Other

 

Other:

 

 

 

Other:

 

DNMCR-019((REV. 1/05)(modifled AO-199) Page 2
Case 3:20-cr-00760-PGS Document 5 Filed 09/08/20 Page 3 of 3 PagelD: 18

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a watrant for your atrest, a
tevocation ofyour release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
a fine, or both,

While on release, if you commit a federal felony offense the punishment is an additional ptison term of not more than ten years and
for a federal misdemeanor offense the punishment is an additional prison tetm of not more than one year. This sentence will be consecutive (ie,
in addition to) to any other sentence you receive,

Itis a orime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a oriminal investigation; tamper with
4 Witness, victim, or informant: retaliate or attempt to retaliate against a witness, victim, or informant: or intimidate or attempt to intimidate a
witness, victim, juror, informant, ot officer of the court, The penalties for tampeting, retaliation, or intimidation are significantly more serious if
they involve a killing or attempted killing,

If, after release, you knowingly fail to appear as the conditions of release require, of fo surrender to serve g sentence, you may he
ptosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years ot more — yon will be fined.

not more than $250,000 ot imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for aterm of five years or more, but less than fifteen years ~ you will bs fined not
moro than $250,000 or imprisoned for not more than five years, or both:

(3) any other folony— you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not mote than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In

addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

Tacknowledge thatI am the defendantin this case and that! am aware ofthe conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to setve any sentence imposed, I am awate of the penalties and sanctions set forth above,

Defendant's Signature

y Forel Lear AAN

, City and State — /

   

Directioris to the United States Marshal

(\/) The defendant is ORDERED released after processing,
( ) The United States matshal is ORDERED to keep the defendant in custody until notified by.the clerk op judge that the defendant has
posted bond and/or complied with all other conditions fof félease, [gH ee theGofendant ist be produced before the

 

       

 

appropriate judge at the time and place specified. ) / ]
9/8/2020 ° j a
Date et el pn
ature

° hee a

fe Judicial Officer ’s Sign

) ZAHID N. QURAISHI, U.S.MI.
7 Printed Name and Title

 

 

 

DNJ-CR-D19((REV, 1/09)(madifled Ad-199) Page 3
